EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Cronin on 11/29/2021.
The application has been amended as follows: 
Claim 1: 
A compaction apparatus for compacting a smokeable product in production of smoking articles, comprising: 
a) a frame for removably receiving a cone pallet, the cone pallet including a plurality of cavities, each cavity holding a respective cone filled with a volume of the smokeable product, each cone having an open upper end; 
b) a compaction mechanism supported by the frame, the compaction mechanism including: 
i. at least one pin extending along a pin axis and alignable above the open upper end of a respective cone, and when aligned, the pin movable vertically relative to the cone pallet from a retracted position, in which the pin is spaced apart from the smokeable product in the respective cone, toward an advanced position for inserting a lower portion of the pin into the volume of the smokeable product in the respective cone; and 
ii. a vibratory drive coupled to the pin, the vibratory drive operable to vibrate the pin when the lower portion of the pin is within the volume of the smokeable product of the respective cone for inducing settlement of the smokeable product;
wherein the compaction mechanism includes (iii) a collar positionable in the open upper end of the cone atop the smokeable product for generally covering the open upper end when the pin is in the advanced position, wherein the collar includes a front face for bearing against an upper surface of the smokeable product in the respective cone for exerting a compressive force on the smokeable product.

Claims 2 and 4 are canceled.

Claims 3 and 5 are amended to depend from claim 1. 

Claim 13:
A method of compacting a smokeable product in a cone for production of smoking articles, the method comprising: 
a) positioning a respective cone of a cone pallet in alignment with a pin, the cone containing a volume of the smokeable product and having an open upper end; 
b) advancing the pin into the volume of the smokeable product through the open upper end of the cone; 
c) when the pin is in the volume of the smokeable product, vibrating the pin to induce settlement of the smokeable product in the cone;
(d) positioning a collar in the open upper end of the cone atop the smokeable product to generally cover the open upper end when the pin is in the volume of the smokeable product; and
(e) urging the collar downwardly to exert a compressive force on the smokeable product.

Claims 14 and 15 are canceled. 

Claims 16-20 are amended to depend from claim 13. 

Claim 33: 
A compaction apparatus for compacting a smokeable product in production of smoking articles, comprising: 
a) a frame defining at least one station for removably receiving a cone pallet, the cone pallet including a plurality of cavities, each cavity configured to hold a respective cone filled with a volume of smokeable product; 
b) a compaction mechanism positionable above the cone pallet when the cone pallet is received in the station, the compaction mechanism including: 
i. at least one pin extending along a pin axis and alignable with a respective cavity, and when aligned, the pin movable vertically relative to the cone pallet from a pin retracted position distal the cone pallet toward a pin advanced position proximate the cone pallet for inserting a lower portion of the pin into the volume of smokeable product in the cone in the respective cavity; and 
ii. a vibratory drive coupled to the pin, the vibratory drive operable to vibrate the pin at least when the pin is in the pin advanced position;
	wherein the compaction mechanism further includes at least one tamping collar having an annular front face directed toward the cone pallet and an interior aperture open to the front face and receiving a respective pin, the collar axially movable relative to the pin between a collar rearward position and a collar forward position.

	Claim 34 is canceled. 

	Claim 35 is amended to depend from claim 33. 

	Claim 41:
The apparatus of claim 39, wherein the pin tip has a pin tip diameter, and the tamping face has a tamping face diameter greater than the pin tip diameter.

Allowable Subject Matter
Claims 1, 3, 5-13, 16-33, and 35-50 are allowed.
The following is an examiner’s statement of reasons for allowance: US 9,814,259 teaches compaction apparatus for compacting a smokeable product in production of smoking articles, comprising: a) a frame defining at least one station for removably receiving a cone pallet, the cone pallet including a plurality of cavities, each cavity configured to hold a respective cone filled with a volume of smokeable product; b) a compaction mechanism positionable above the cone pallet when the cone pallet is received in the station, the compaction mechanism including: i. at least one pin extending along a pin axis and alignable with a respective cavity, and when aligned, the pin movable vertically relative to the cone pallet from a pin retracted position distal the cone pallet toward a pin advanced position proximate the cone pallet for inserting a lower portion of the pin into the volume of smokeable product in the cone in the respective cavity; and ii. a vibratory drive coupled to the pin, the vibratory drive operable to vibrate the pin at least when the pin is in the pin advanced position. There is no teaching or reasonable suggestion in the prior art to modify the apparatus to further include at least one tamping collar having an annular front face directed toward the cone pallet and an interior aperture open to the front face and receiving a respective pin, the collar axially movable relative to the pin between a collar rearward position and a collar forward position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC YAARY/Examiner, Art Unit 1747